IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL WHITFI ELD,                                     No. 85067
                Petitioner,
                vs.
                THE STATE OF NEVADA                                           FILED
                DEPARTMENT OF CORRECTIONS, AS
                EMPLOYER,                                                     AUG 0    2022
                Respondent.                                                 ELIZABETH A. BROWN
                                                                          CLERK OF qPREME COURT
                                                                         BY      •
                                                                              DEPUTY CLERK


                                     ORDER DENYING PETITION

                           This is an original pro se petition for collateral estoppel. Having
                reviewed the petition, we conclude that our extraordinary intervention is
                not warranted. Petitioner has failed to include with his petition necessary
                documentation supporting his request for relief. NRAP 21(a)(4) (petitioner
                must provide all documents essential to understand the matters set forth in
                the petition); NRAP 21(c) (petitions for extraordinary writs shall to the
                extent practicable conform to NRAP 21(a)). Accordingly, we
                           ORDER the petition DENIED.




                                                   Parraguirre


                                                                                      J.
                                                   Hardesty


                                                                                      J.
                                                   Stiglich
SUPREME COURT
      OF
    NEVADA


                                                                                           ,141.177
                cc:   Michael Whitfield
                      Attorney General/Carson City
                      Attorney General/Reno
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


101 ILM7A
                                                     2